            Case 1:18-cr-00520-RMB Document 45 Filed 05/22/19 Page 1 of 2




Daniel W. Levy                               One Bryant Park
Direct Dial: (212) 402-9412                    47th Floor                          Telephone: (212) 402-9400
E-mail: dlevy@mckoolsmith.com              New York, NY 10036                       Facsimile: (212) 402-9444


                                                 May 22, 2019


By ECF
The Honorable Richard M. Berman
United States District Judge
Southern District of New York
500 Pearl Street, Room 1320
New York, New York 10007

         Re:     United States v. Jon Montroll
                     18 Cr. 520 (RMB)

Dear Judge Berman

         This firm represents Defendant Jon Montroll in the above-referenced action.

         Earlier today, the Court adjourned sentencing from May 29 to June 17.

         I am scheduled to be overseas on a pre-planned family vacation during the week of June 17.

        Based on my consultation with your Honor’s courtroom deputy, I am aware that the Court is
available to sentence the defendant on July 11 at 11:30 a.m. I have communicated with counsel for the
government, who informs me that he is also available on that day.

       Accordingly, the defendant respectfully requests that the Court further adjourn the sentencing
from June 17 to July 11 at 11:30 a.m.

                                                   Respectfully submitted,

                                                          /s/

                                                   Daniel W. Levy

Sentencing adjourned to July 11, 2019, at 11:30 a.m.

SO ORDERED:



_______________________________
The Honorable Richard M. Berman
United States District Judge

May ___, 2019

                                             McKool Smith
                                A Professional Corporation • Attorneys
  Austin | Dallas | Houston | Los Angeles | Marshall | New York | Silicon Valley | Washington, DC
4839-6329-7943
            Case 1:18-cr-00520-RMB Document 45 Filed 05/22/19 Page 2 of 2

The Honorable Richard M. Berman
May 22, 2019
Page 2

Cc:      Andrew Thomas (by ECF)
         Assistant United States Attorney

         Michelle Millan (by e-mail)
         United States Probation Officer




4839-6329-7943
